FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-1280
                  _____________________________

CITY OF JACKSONVILLE BEACH
and CITY OF JACKSONVILLE
BEACH PLANNING COMMISSION,

    Appellants,

    v.

BCEL 4, LLC, and BCEL 5, LLC,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Robert M. Dees, Judge.

                       December 18, 2018


PER CURIAM.

     The appellants, City of Jacksonville Beach and City of
Jacksonville Beach Planning Commission (the City), appeal an
order from the circuit court granting a petition for writ of
mandamus and alternatively granting a petition for writ of
certiorari filed by the appellees, BCEL 4, LLC, and BCEL 5, LLC
(BCEL).

     We reverse the portion of the order granting BCEL mandamus
relief. See Browing v. Young, 993 So. 2d 64, 65 (Fla. 1st DCA 2008)
(reviewing a circuit court order granting mandamus relief by
plenary appeal). BCEL failed to establish the City’s decision to
approve or deny its concept plan for plat application was a purely
ministerial one. See Rhea v. Dist. Bd. of Trs. of Santa Fe Coll., 109
So. 3d 851, 855 (Fla. 1st DCA 2013) (mandamus is a remedy to
command performance of ministerial act in which there exists no
room for the exercise of discretion) (citing Town of Manalapan v.
Rechler, 674 So. 2d 789, 790 (Fla. 4th DCA 1996)); see also Key
Biscayne Gateway Partners, Ltd. v. Village of Key Biscayne, 172 So.
3d 499 (Fla. 3d DCA 2015) (affirming dismissal of mandamus
petition where the local government’s action was quasi-judicial
and not ministerial). The portion of the order granting BCEL’s
petition for writ of mandamus is reversed.

     As to the portion of the order granting BCEL’s petition for writ
of certiorari, our review is by second-tier certiorari. See Haines
City Cmty. Dev. v. Heggs, 658 So. 2d 523, 530 (Fla. 1995). We deny
the City’s petition for second-tier certiorari review as the circuit
court afforded procedural due process and did not depart from the
essential requirements of law. See id.

     We REVERSE the portion of the order granting mandamus
relief. We DENY second-tier certiorari review of that portion of the
order granting certiorari.

ROBERTS, MAKAR, and BILBREY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Michael J. Roper and Dale A. Scott of Bell & Roper, Orlando, for
Appellants.

Emily G. Pierce, Cristine M. Russell, and William Michaelis of
Rogers Towers, P.A., Jacksonville, for Appellees.




                                 2